Case: 14-15698    Date Filed: 09/16/2015   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15698
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:12-cv-01625-WMA



LYNN GORDON,

                                                             Plaintiff-Appellant,

                                   versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (September 16, 2015)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-15698        Date Filed: 09/16/2015       Page: 2 of 7


       Lynn Gordon appeals the district court’s denial of her post-judgment motion

to remand her case to the Social Security Administration (“SSA”) pursuant to

sentence six of 42 U.S.C. § 405(g). After careful review of the record and the

briefs, we affirm.

                                                I.

       Ms. Gordon submitted an application for disability insurance benefits and

supplemental security income, alleging that she suffered from trichotillomania,1

depression, anxiety, chronic shingles pain, and obsessive compulsive disorder, as

well as problems with tolerating clothing. The Commissioner denied her claim.

She requested and was granted a hearing before an ALJ. The ALJ issued a

decision on November 6, 2009 and, after considering all the evidence, found that

Ms. Gordon had not been under a disability within the meaning of the Social

Security Act from April 2, 2007 through the date of the decision. Ms. Gordon

appealed to the Appeals Council, which denied review of the ALJ’s decision.

       Ms. Gordon then filed for judicial review of the Commissioner’s decision in

the district court. The district court affirmed the SSA’s final decision, explaining

that the ALJ’s decision applied proper legal standards and was supported by

substantial evidence. Ms. Gordon then filed a motion to remand the case to the


       1
         Trichotillomania is characterized by recurrent body-focused repetitive behavior, such as
hair pulling, and is a type of impulsive control disorder. American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders 251-54 (5th ed. 2013).
                                                2
              Case: 14-15698     Date Filed: 09/16/2015   Page: 3 of 7


SSA pursuant to sentence six of 42 U.S.C. § 405(g). She argued that a remand was

appropriate based on material new evidence—namely, a fully favorable decision

by an ALJ on a subsequent disability claim she filed. The favorable decision was

dated June 26, 2012, and it awarded benefits with an onset date of November 17,

2009. Ms. Gordon noted that the onset date in this decision was only 11 days after

the denial of benefits on November 6, 2009, at issue here. She argued that this

subsequent favorable decision was material, relevant, and probative evidence

supporting her claims because the later favorable decision was “in sharp contrast”

to the earlier denial, creating a reasonable possibility that this new evidence would

change the administrative result. The district court denied the motion, which it

construed as a Federal Rule of Civil Procedure 59(e) motion to alter or amend

judgment, because Ms. Gordon had failed to present new evidence or point out a

manifest error of law or fact.

                                         II.

      We review the district court’s denial of a motion to alter or amend a

judgment pursuant to Rule 59 for abuse of discretion. Arthur v. King, 500 F.3d
1335, 1343 (11th Cir. 2007). The only grounds for granting a Rule 59(e) motion

are newly-discovered evidence or manifest errors of law or fact. Id. at 1343. A

Rule 59(e) motion cannot be used to relitigate old matters or present evidence that

could have been raised prior to the entry of judgment. Jacobs v. Tempur-Pedic

                                         3
              Case: 14-15698     Date Filed: 09/16/2015    Page: 4 of 7


Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010). “[W]here a party attempts to

introduce previously unsubmitted evidence on a motion to reconsider, the court

should not grant the motion absent some showing that the evidence was not

available during the pending of the motion.” May v. U.S. Postal Serv., 122 F.3d
43, 46 (11th Cir. 1997).

      In her motion to the district court, Ms. Gordon sought remand based on

sentence six of 42 U.S.C. § 405(g), which provides that:

      [t]he court . . . may at any time order additional evidence to be taken
      before the Commissioner of Social Security, but only upon a showing
      that there is new evidence which is material and that there is good
      cause for the failure to incorporate such evidence into the record in a
      prior proceeding; and the Commissioner of Social Security shall, after
      the case is remanded, and after hearing such additional evidence if so
      ordered, modify or affirm the Commissioner’s findings of fact or the
      Commissioner’s decision, or both, and shall file with the court any
      such additional and modified findings of fact and decision . . . .

42 U.S.C. § 405(g). Sentence six “provides the sole means for a district court to

remand to the Commissioner to consider new evidence presented for the first time

in the district court.” Ingram v. Comm’r Soc. Sec. Admin., 496 F.3d 1253, 1267

(11th Cir. 2007). To be entitled to remand to the SSA, the claimant must show that

(1) new, non-cumulative evidence exists, (2) the evidence is material such that a

reasonable possibility exists that the new evidence would change the

administrative result, and (3) good cause exists for claimant’s failure to submit the

evidence at the appropriate administrative level. Caulder v. Bowen, 791 F.2d 872,

                                          4
              Case: 14-15698     Date Filed: 09/16/2015    Page: 5 of 7


877 (11th Cir. 1986). Accordingly, sentence six encompasses only those instances

in which “the district court learns of evidence not in existence or available to the

claimant at the time of the administrative proceeding that might have changed the

outcome of that proceeding.” Ingram, 496 F.3d at 1267 (quoting Sullivan v.

Finkelstein, 496 U.S. 617, 626 (1990)). Evidence that was presented to the

Appeals Council cannot be the basis for a sentence six remand. Id. at 1269.

      The district court appropriately construed Ms. Gordon’s motion for remand

as a Rule 59(e) motion because it was filed within 28 days of the district court’s

decision affirming the SSA’s decision and requested that the district court remand

on the basis of new evidence, which necessarily requires altering the court’s

judgment. See Fed.R.Civ.P. 59(e). The district court also did not abuse its

discretion by denying the motion. First, Ms. Gordon failed to show that the motion

was based on new evidence: her request for a remand was based on a decision

entered two years prior to the district court’s judgment, and she provided no reason

why she could not have filed her motion before the district court entered judgment.

See Arthur, 500 F.3d at 1343.

      Second, Ms. Gordon failed to show that the district court’s affirmance of the

SSA’s decision was a manifest error of law or fact because the request for remand

and the alleged new evidence were not before the court when it ruled, and, in any

event, a sentence six remand was inappropriate. Id. Although the subsequent

                                           5
               Case: 14-15698     Date Filed: 09/16/2015    Page: 6 of 7


favorable SSA decision was new, non-cumulative evidence, and Ms. Gordon could

not have presented it at the administrative level (because it was not in existence

until after the Appeals Council denied review), the evidence was immaterial

because no reasonable possibility existed of a different administrative result. See

Caulder, 791 F.2d at 877. The favorable decision, standing alone, does not

indicate a reasonable possibility of a different result. Evidence is irrelevant and

immaterial when it relates to a time period after the eligibility determination at

issue. See Wilson v. Apfel, 179 F.3d 1276, 1278-79 (11th Cir. 1999). The initial

denial of benefits covered the time period April 2, 2007 to November 6, 2009,

while the subsequent favorable decision covered November 17, 2009 until June 26,

2012. Thus, under Apfel, the subsequent benefits determination was immaterial

and did not justify a sentence six remand.

      Ms. Gordon argues that the temporal proximity of the onset date in the

favorable decision to the date of the denial of benefits at issue in this case renders

the subsequent decision material. We disagree. Even though the subsequent

favorable decision relied on some evidence prior to 2010, the ALJ also relied on

medical records from 2010 and later that were significantly different than the early

records considered in both cases.

      Ms. Gordon also argues that the SSA’s Hearings, Appeals and Litigation

Law Manual, called HALLEX, provides guidance as to the need to remand the

                                           6
              Case: 14-15698     Date Filed: 09/16/2015    Page: 7 of 7


case to consider the denial in light of the new favorable decision. Ms. Gordon

failed to raise this issue before the district court, however, and we therefore need

not consider it. See Access Now, Inc., 385 F.3d at 1331. But we note that the rules

found in HALLEX are inapplicable to a sentence six remand because they apply

specifically to the situation where a claimant presents a subsequent favorable

decision while her case is before the Appeals Council, not the district court. See

HALLEX § I-4-2-101(I)(A).

                                         IV.

      Accordingly, the district court did not abuse its discretion in denying Ms.

Gordon’s motion requesting remand.

      AFFIRMED.




                                          7